I concur in the view of MR. JUSTICE ELLIS that the description contained in the memorandum here in question is a sufficient compliance with the Statute of Frauds. While the court can not take judicial notice of the location of a private sub-division (see Reed v. Howell, 118 So. R. 208), and while the contract here involved does not expressly set out the County and State in which "Riverview Sub." is situate, the memorandum does show upon its face that it was executed at Miami, Fla. The Court, of course, takes judicial notice that Miami is in Dade County. As a general rule, where the memorandum of the contract definitely shows upon its face where it was made, a rebuttable presumption of fact arises that the land therein referred to is located where the contract is made. In this case therefore the rebuttable presumption of fact is, that "Riverview Sub." is situate in Miami, Dade *Page 507 
County, Florida. Where that prima facie presumption is invoked in aid of the description appearing in the memorandum here involved, that Statute of Frauds is satisfied, so that the bill of complaint is good as against general demurrer. Ansley v. Graham, 73 Fla. 388, 74 So. R. 505; Conroy v. Woodcock, 53 Fla. 582, 43 So. R. 693; Horton v. Murden, 43 S.E. R. 786; Butler v. Davis, 5 Neb. 521; Robeson v. Hornbaker, 3 N.J. Eq. 60; McKevitt v. City of Sacramento, 203 Pac. R. 132; Ross v. Purse, 28 Pac. R. 473; Kilday v. Schancupp, 98 Atl. R. 335; Pomeroy's Specif. Perf. (3rd Ed.) Sec. 90, p. 222, and cases there cited. Of course, where the memorandum is not dated at any particular place, no inference is to be drawn as to the location of the property as to city, county or state. Weber v. Adler, 143 N.E. R. 95. In Reed v. Howell, supra, it was held that the "description" of the property as contained in the alleged contract there involved was uncertain, and the question of whether or not the date line upon that contract reading "Tampa, Florida," would sufficiently aid the uncertain description was not considered, as that case was to be disposed of upon other conclusive grounds.
The terms of payment fixed by the contract, to-wit: "to pay $3,000.00 for same in the following manner, $1,100.00 cash, and the balance as follows: $1,900 — pay 1, 2, 3 years and assume all city liens," is also a sufficient compliance with the Statute of Frauds when considered in connection with the established presumption that where the total purchase price and the amount of a definite cash payment is specified, the balance to be paid in deferred payments, the respective periods of maturity of which are also specified, equality of payment is intended, so that in this case the balance would be payable in three equal annual installments, with interest at the legal rate. Conroy v. Woodcock, 53 Fla. 582, 43 So. R. 693. *Page 508 
I therefore concur in the judgment of affirmance.
TERRELL, C. J., AND WHITFIELD, BROWN AND BUFORD, J. J., concur.